IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO THE                 : No. 654
                                          :
JUVENILE COURT PROCEDURAL                 : SUPREME COURT RULES DOCKET
                                          :
RULES COMMITTEE                           :


                                     ORDER


PER CURIAM:



                AND NOW, this 16th day of December, 2014, The Honorable Margaret

Theresa Murphy, in her capacity as Administrative Judge of the Family Court Division of

the First Judicial District of Pennsylvania, is hereby appointed as a member of the

Juvenile Court Procedural Rules Committee for a term of three years or at the pleasure

of the Court.